DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yunbo Guo, Reg. No. 70,538, on 2 February 2021.

The application has been amended as follows: 
Claim 1, in line 11, after “a second film”, --that includes a conductive layer laterally separated from the drain region—has been inserted.
Claim 6, in line 2, before “conductive layer”, “second film comprises a” has been deled.
Claim 6, in line 2, after “conductive layer”, “having” has been deleted and --has—has been inserted therein.
Claim 13, line 13, after “comprising a second film”,  --that includes a conductive layer laterally separated from the drain region—has been inserted.
Claim 20, in line 15, after “second film region comprises a second film”, --that includes a conductive layer laterally separated from the drain region-- has been inserted.
Claim 21, lines 1-2, after “The high voltage transistor device of claim 20, wherein the”, “second film comprises a” has been deleted.
Claim 21 line 2, after “conductive layer”, “having” has been deleted and --has—has been inserted therein.


Allowable Subject Matter
Claims 1, 2, 6-14, and 16-24 have been allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Tsubaki, US PG Pub. 2006/0175670, is related to a field effect transistor having a field plate electrode. Tsubaki teaches a gate electrode (116, fig. 13) disposed over a semiconductor substrate (102, fig. 13) between a source region (108 region, fig. 13) and a drain region (region below 120, fig. 13); a first film region (115 film region, fig. 11 and 13) laterally extending from over the gate electrode (116, fig. 13) to over a first portion (125, fig. 13) of a drift region (112, fig. 13) laterally arranged between the gate electrode (116, fig. 13) and the drain region (region below 120, fig. 13), the first portion (125, fig. 13) of the drift region (112, fig. 13) being adjacent to the gate electrode (116, fig. 13) and away from the drain region (region below 120, fig. 13), the first film region (115 film region, fig. 11 and 13) comprising at least part of a first film (115, fig. 13) disposed on a top surface of the first portion (125, fig. 13) of the drift region (112, fig. 13). 
However, Tsubaki fails to teach a second film region laterally extending over a second portion of the drift region that is adjacent to the drain region and away from the gate electrode, the second film region comprising a second film that includes a conductive layer laterally separated from the drain region, the second portion of the drift region laterally abutting the first portion of the drift region; and a field plate laterally extending from over the first film region to over the second film region, wherein the first film is formed over the second film and under the field plate, and wherein a first thickness defined vertically from the top surface of the first portion of the drift region to a bottom surface of the field plate is smaller than a second thickness defined vertically from a top surface of the second portion of the drift region to the bottom surface of the field plate, the first thickness including a thickness of the first film and the second thickness including at least a thickness of the second film, as recited in independent claim 1. 
Tsubaki teaches forming source and drain region (region below 120, fig. 13)s in a semiconductor substrate (102, fig. 13); forming a gate electrode (116, fig. 13) over the semiconductor substrate (102, fig. 13) between the source region (108 region, fig. 13) and the drain region (region below 120, fig. 13); forming a first film region (115 film region, fig. 11 and 13) laterally extending from over the gate electrode (116, fig. 13) to over a first portion (125, fig. 13) of a drift region (112, fig. 13) laterally arranged between 
However, Tsubaki fail to teach forming a second film region laterally extending over a second portion of the drift region that is adjacent to the drain region and away from the gate electrode, the second film region comprising a second film that includes a conductive layer laterally separated from the drain region, the second portion of the drift region laterally abutting the first portion of the drift region; and forming a field plate laterally extending from over the first film region to over the second film region, wherein forming the first film region comprises forming the first film laterally extending over the first portion of the drift region and the second portion of the drift region, wherein a first thickness defined vertically from the top surface of the first portion of the drift region to a bottom surface of the field plate is smaller than a second thickness defined vertically from a top surface of the second portion of the drift region to the bottom surface of the field plate, the first thickness including a thickness of the first film and the second thickness including at least a thickness of the second film, and wherein the first thickness is identical to a thickness of the first film, and the second thickness is no less than a sum of the thickness of the first film and a thickness of the second film, as recited in independent claim 13. 
Tsubaki teaches a source region (108 region, fig. 13) in a well of a first dopant type in a semiconductor substrate (102, fig. 13); a doping drift region (112, fig. 13) of a second dopant type in the semiconductor substrate (102, fig. 13); a drain region (region below 120, fig. 13) of the second dopant type in the doping drift region (112, fig. 13); a gate electrode (116, fig. 13) disposed via a gate dielectric layer over the semiconductor substrate (102, fig. 13) between the source region (108 region, fig. 13) and the drain region (region below 120, fig. 13); a first film region (115 film region, fig. 11 and 13) laterally extending from over the gate electrode (116, fig. 13) to over a first portion (125, fig. 13) of the doping drift region (112, fig. 13) between the gate electrode (116, fig. 13) and the drain region (region below 120, fig. 13), the first portion (125, fig. 13) of the doping drift region (112, fig. 13) being adjacent to the gate electrode (116, fig. 13) and away from the drain region (region below 120, fig. 13), wherein the first film 
However, Tsubaki fail to teach a second film region laterally extending over a second portion of the doping drift region, wherein the second portion of the doping drift region laterally abuts the first portion of the doping drift region at a first end and is adjacent to the drain region at a second end, wherein the second film region comprises a second film that includes a conductive layer laterally separated from the drain region; a field plate laterally extending from over the first film region to over the second film region; and a metal line layer coupling the field plate to one of the source region and the gate electrode, wherein the first film is formed over the second film and under the field plate, and wherein a first thickness is defined vertically from the top surface of the first portion of the drift region to a bottom surface of the field plate, the first thickness comprising a thickness of the first film, wherein a second thickness is defined vertically from a top surface of the second portion of the doping drift region to the bottom surface of the field plate, the second thickness comprising at least a thickness of the second film, and wherein the second thickness is larger than the first thickness, as recited in independent claim 20. 
Claims 2, 6-12, 14, 16-19, and 21-24 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822